Citation Nr: 1021652	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1968 to February 
1971 with service in the Republic of Vietnam from February 
1969 to February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled for 
February 2007, but the Veteran submitted a written statement 
to VA dated January 2007 in which he cancelled his request 
for a hearing.  Thus, the Veteran's request for a Travel 
Board hearing in this case is withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Veteran's claim was previously before the Board in May 
2007 and was remanded at that time for additional evidentiary 
development.  The requested development was completed and the 
Veteran's claim is before the Board for final appellate 
consideration.


FINDING OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C is attributable to the Veteran's drug 
use and high-risk sexual behavior during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Establishing Service Connection

The Veteran in this case contends that his currently 
diagnosed hepatitis C is related to his period of active 
military service.  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).   

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  The Board also 
notes that 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.
Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.  
However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2009).

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the 
Veteran's claims file revealed that he was afforded a 
clinical evaluation and physical examination in February 1968 
prior to entering service.  The clinical evaluation was 
essentially normal and no evidence of liver disorder, to 
include hepatitis C, was found.  

The Veteran later presented to sick call in January 1970 with 
subjective complaints of malaise, discomfort, and decreased 
appetite for approximately the past one to three days.  The 
Veteran also reported emesis, diarrhea, and headaches.  A 
notation on the examination report further indicated that the 
Veteran had eaten local food and "lost taste for 
cigarettes."  A physical examination revealed evidence of 
mild abdominal tenderness.  The impression was "flu 
syndrome," rule out hepatitis.  Follow-up laboratory 
bloodwork was within normal limits.

The Veteran was also afforded a clinical evaluation and 
physical examination in January 1971 prior to discharge from 
service.  The clinical evaluation was normal and no evidence 
of a liver disorder, to include hepatitis C, was found.  The 
Veteran also provided a signed statement dated February 1971 
which indicated that there was no change in his medical 
condition since the January 1971 examination. 

The first pertinent post-service evidence of record is dated 
November 1971, approximately nine months after discharge from 
service.  The Veteran was hospitalized at a VA medical 
facility with subjective complaints of darkening urine, 
fatigue, malaise, and continuous epigastric pain.  He denied 
sharing needles at that time, but stated that he had a friend 
who was recently discharged from the hospital with hepatitis.  
The Veteran also indicated that his brother had hepatitis one 
year prior to this episode of care.  A physical examination 
was performed and the Veteran was initially diagnosed as 
having viral hepatitis, rule out infectious mononucleosis.  
Laboratory bloodwork conducted at that time was positive for 
the hepatitis A antibody (HAA).  The impression at the time 
of discharge was viral hepatitis, HAA positive.  A follow-up 
VA treatment note dated April 1972 found the Veteran to have 
persisting transaminitis.  

The Veteran sought VA mental health treatment in May 2001.  
He attributed many of his problems in life to his use and 
abuse of drugs and alcohol.  The Veteran also indicated that 
he was clean and sober for four years.  In a follow-up VA 
treatment note dated November 2001, the Veteran stated that 
he served in combat in Vietnam and that he was exposed to 
blood.  The Veteran denied any blood transfusions prior to 
1992, but stated that he used IV drugs and cocaine.  He also 
reported having numerous tattoos and piercings as well as 
engaging in unprotected sexual activity with "multiple" 
partners.  The impression was rule out hepatitis C infection, 
history of alcohol and drug abuse, and depression with 
anxiety.    

The Veteran was subsequently diagnosed as having hepatitis C 
in January 2002.  He also provided a past history significant 
for heroin use at that time.  According to the Veteran, he 
used heroin for approximately 25 years beginning in 1969 when 
stationed in Vietnam.  The Veteran, however, denied using 
heroin in the past five years and stated that he had not had 
alcohol in the past three years.

The Veteran presented to a VA medical facility in January 
2004 for psychiatric care.  The examiner recorded a detailed 
history of the Veteran's long-standing problems with 
substance abuse.  For instance, the Veteran indicated that he 
began drinking alcohol at age 17 and using heroin (at age 19) 
while stationed in Vietnam.  Thereafter, the Veteran's 
consumption of alcohol and heroin continued and at one point, 
he admitted to using heroin almost daily for a period of 
approximately five to ten years.  The Veteran also reported 
at least five instances in which he received substance abuse 
treatment counseling and/or participated in a methadone 
maintenance program.  The Veteran continued using drugs 
sporadically until November 2003, at which time his wife 
died.  The examiner also noted that the Veteran's persistent 
drug use resulted in legal consequences.  The examiner 
performed a psychiatric evaluation and described his heroin 
dependence as being in "partial remission," while his 
alcohol dependence was in "sustained full remission."  

The Veteran was subsequently hospitalized in February 2004 at 
a VA medical facility after "playing with" a loaded 
revolver.  The Veteran reported symptoms of depression and 
difficulty coping with his wife's unexpected death.  His past 
medical history was significant for hepatitis C and opioid 
dependence.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in connection with the current claim in February 
2010.  The Veteran's past medical history was significant for 
in-service and post-service drug use (i.e., intranasal heroin 
and other IV drugs, according to the Veteran).  The Veteran 
denied any drug use during the past 20 years and stated that 
he had received methadone treatment.  The Veteran also 
acknowledged having unprotected sexual activity both in and 
after service.  He also had tattoos and body piercings, but 
he denied any blood transfusions or hemodialysis.     

The examiner reviewed the claims file as well as outpatient 
records and noted that the Veteran was treated for flu-like 
syndrome in service.  The examiner found no evidence of acute 
viral hepatitis in service, but noted that the Veteran was 
treated for hepatitis A in November 1971, shortly after 
discharge from service.  It was also  noted that the Veteran 
was diagnosed as having hepatitis C around 2001.  After 
physical examination and diagnostic testing, the examiner 
diagnosed hepatitis C with positive viral load and history of 
elevated liver enzymes.  The examiner further opined:

After reviewing the C File, outpatient 
record and talking with the Veteran, it 
seems at least as likely as not that the 
Veteran contracted hepatitis C during 
military service in Vietnam.  My main 
rationale for this opinion is it is not 
possible to determine exactly when he 
contracted hepatitis C.

While there is no documented acute viral 
hepatitis that occurred during the 
military, this is not uncommon with 
hepatitis C which often is not diagnosed 
at onset due to mild nature of symptoms 
or similarity with flu like illness.  He 
has risk factors by his report for 
contracting hepatitis C during military 
service to include IV drug use, 
intranasal heroin use and unprotected 
sex.  Thus, it is possible or as likely 
as not that he contracted the hep C 
virus during Vietnam vs after he left 
the service.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hepatitis C.  The Board acknowledges that the 
Veteran was treated for "flu syndrome" in service, but STRs 
revealed no diagnosis of or treatment for hepatitis C.

Although the Veteran was diagnosed with and treated for 
hepatitis A within several months after discharge from 
service, the first evidence of diagnosed hepatitis C is 
dated January 2002, over three decades after discharge from 
service.  In this regard,  the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of over 
three decades between service and the first evidence of 
hepatitis C is evidence against the Veteran's claim.
   
As noted above, the Veteran has hepatitis C.  The February 
2010 VA C&P examiner also found that "it seems at least as 
likely as not" that the Veteran's hepatitis C had its onset 
in service, and in particular, during his service in Vietnam.  
However, the VA C&P examiner makes clear that this 
determination is based on consideration of the Veteran's 
numerous, self-reported, and well-documented factors for 
contracting hepatitis C in service, including IV drug and 
intranasal heroin use, as well as numerous instances of 
unprotected, high-risk sexual activity.

The Board finds this examination report to be highly 
probative evidence on the issue of service connection because 
the examiner provided a rationale and relied on professional 
training and expertise as well as a review of the Veteran's 
claims file before reaching this conclusion.  Moreover, 38 
C.F.R. § 3.301(a) states that direct service connection may 
be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the Veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  The Board concludes that the Veteran's self-reported 
behavior in service, including drug use and high-risk sexual 
activity, constitutes an abuse of alcohol or drugs in light 
of the evidence of record, his own lay statements, and the 
highly probative February 2010 VA C&P examination report.

The Veteran has submitted lay statements during the pendency 
of this claim expressing the opinion that his currently 
diagnosed hepatitis C is related to service, and in 
particular, to his combat experiences and exposure to blood.  
Preliminarily, the Board notes that it is unclear from the 
evidence of record the extent to which the Veteran engaged in 
combat, if at all, while stationed in Vietnam.  The Veteran's 
record of assignments showed that he was a clerk and/or 
military policeman in Vietnam.  However, a single notation on 
the Veteran's DA Form 20 also identified his military 
occupational specialty (MOS) as light weapons infantry for a 
period of time beginning in September 1969.  The Board 
further notes, however, that the Veteran received no 
decorations, badges, medals, commendations, or citations 
typically associated with participation in combat.  
Regardless of the Veteran's combat status, it does not create 
a statutory presumption that a disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  Dalton, 21 Vet. 
App. at 27.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms related to 
his hepatitis C, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this disability, which was first shown many years after 
service, and its relationship to service, if any.

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the currently diagnosed hepatitis 
C and its relationship to service, the Board finds that any 
such statements made by the Veteran in this regard are 
entitled to limited probative value since he lacks any 
medical training.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the lay statements of record are 
outweighed by the February 2010 examiner's opinion, which 
specifically attributed the Veteran's hepatitis C to high-
risk behaviors in service.  Additionally, the February 2010 
C&P examiner's opinion was based on a physical examination 
and interview of the Veteran, a review of the medical 
history, and included a rationale for the opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  As noted above, there was no 
evidence of a diagnosis of or treatment for hepatitis C in 
service.  Rather, the first evidence of treatment for this 
disability is not until at least 2002, many years after 
service.  Consequently, the Board finds that the Veteran 
failed to establish continuity of symptomatology in this 
case.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of hepatitis C which was linked to the 
Veteran's period of active service.  However, the currently 
diagnosed hepatitis C was linked to the Veteran's drug use 
and high-risk sexual behavior during service.  Accordingly, 
the Board concludes that service connection for hepatitis C 
must be denied.  See 38 C.F.R. § 3.301(a).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine in reaching this conclusion.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The duty to notify in this case was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim  Mayfield, 444 F.3d at 1333 (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the AOJ); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In September 2009, after the initial unfavorable decision on 
the matter, the Veteran was advised of what evidence was 
required to substantiate the service connection claim for 
hepatitis C.  The letter informed the Veteran of what 
evidence was required to substantiate the service connection 
claim, and of the Veteran's and VA's respective duties for 
obtaining evidence.  The letter also included a discussion of 
the risk factors associated with hepatitis C.  The Veteran 
was provided with notice in the same letter of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of a supplemental statement of the case (SSOC) issued in 
March 2010.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained, including VA treatment records 
requested by the Veteran for the period of time immediately 
following discharge from service.  The Veteran was also 
afforded a VA examination in connection with his service 
connection claim.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


